                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §       CASE NO. 4:21-cr-66
                                              §
LADONNA WIGGINS                               §
         Defendant                            §



  ORDER PERMITTING DISCLOSE OF DISCOVERABLE MATERIAL PURSUANT
                      TO PROTECTIVE ORDER



         IT IS ORDERED that discoverable information provided by the United States to counsel

for the above named defendant in the above numbered cause be made pursuant to this protective

order.

         IT IS FURTHER ORDERED that the discoverable materials being made available by

the United States to the defendant and her attorney not be discussed or disclosed to anyone other

than the named defendant and her counsel of record, or the staff of her counsel of record (including

investigators, paralegals, expert witnesses, and other contracted agents associated with the attorney

of record for purposes of defense preparation), except upon the express authorization of this Court

and further that under no circumstance shall copies be provided to a defendant or left at any

detention facility for the defendant to review.

         IT IS FURTHER ORDERED that this protective order applies to any subsequent

discoverable material provided to the defense, except for the defendant’s own statement.




                                                  1
          IT IS FURTHER ORDERED that any attorney receiving the above-described items is

not to disclose any information therein other than to prepare for trial and for the defense of his/her

client.

          Dated this __________ day of _______________________, 2021.



                                                      ____________________________
                                                      JUDGE CHARLES ESKRIDGE
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
